Citation Nr: 1016249	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for mild degenerative joint disease of the lumbar spine with 
pain.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2001 to November 
2007.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).




FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's lumbar 
spine disability has been manifested by daily pain that is 
partially alleviated by pain medication, and objective pain 
at the ends of range of motion testing; objectively, forward 
flexion was 90 degrees and combined range of lumbar motion 
was 240 degrees.  There has been no additional functional 
limitation demonstrated due to pain.     


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for mild degenerative joint disease of the lumbar 
spine with pain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243, 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has in 
fact been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91; Dunlap 
v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no 
further notice, beyond that afforded in the context of the 
Veteran's initial claim for service connection, is needed 
under the VCAA.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, review of the 
evidence shows the RO sent the Veteran a letter in October 
2007, which was sent prior to the initial RO decision on 
appeal and addressed all required notice elements.  The 
letter informed the Veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The letter also informed the Veteran 
of how disability ratings and effective dates are assigned.  
See Dingess, supra.  The appellant has not alleged or 
demonstrated any prejudicial or harmful error in VCAA notice.  
See Sanders, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and private treatment records, and the Veteran 
was provided VA examinations in November 2007 and May 2009. 

The Board therefore finds that that no additional assistance 
is required to fulfill VA's duty to assist the appellant.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board notes that the Rating Schedule and diagnostic codes 
regarding diseases and injuries of the spine were amended 
effective September 26, 2003, prior to the filing of the 
Veteran's request for an increased rating.  The present 
appeal is therefore governed by the current General Rating 
Formula for Diseases and Injuries of the Spine.  


For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless 
DC 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating 
episodes), a 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  A 50 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent rating is warranted 
when there is forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine. 

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Finally, a 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height. 

The new rating criteria also include the following 
provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.




Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Under Diagnostic Code 5243 (regarding intervertebral disc 
syndrome (IVDS)), a 60 percent disability rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  A 20 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  A 10 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  




An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation can be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method results in the higher evaluation.

It should also be noted that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range-
of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran was initially granted service connection for mild 
degenerative joint disease of the lumbar spine in a January 
2008 rating decision.  He was awarded a noncompensable, or 0 
percent, evaluation effective from November 13, 2007, the day 
following his date of release from active duty.  
Subsequently, during the course of this appeal, the RO 
increased the evaluation to 10 percent, effective 
retroactively from November 13, 2007, in a July 2009 rating 
decision.

In reviewing the medical evidence relevant to the rating 
period on appeal, the Board notes that, in November 2007, the 
Veteran was afforded a general medical VA examination.  He 
reported that he had begun to have low back pain in 2003 
while he was performing manual labor while stationed in Iraq.  
There was no known precipitating injury, and the disability 
had become progressively worse.  He had a local injection of 
Cortisone and physical therapy at Fort Drum in New York.  The 
Veteran ambulated without an assistive device, and he had 
normal posture and gait.  There was no evidence of kyphosis, 
lordosis, or scoliosis.  There was no tenderness or muscle 
spasm on physical examination.  Range of motion of the spine 
was normal.  Specifically, forward flexion was to 90 degrees, 
extension was to 30 degrees, lateral flexion was to 30 
degrees on both sides, and lateral rotation was to 30 degrees 
on both sides.  There was no additional loss of motion on 
repetitive use of the joint.  X-rays of the lumbar spine were 
normal.  The examiner noted no significant effects on the 
Veteran's occupation or daily activities due to his low back 
pain.  

The Veteran submitted a March 2008 letter from Dr. K.D.K. of 
Haug Chiropractic.  The chiropractor initially saw the 
Veteran in October 2007, when he complained of 
stabbing/cutting low back pain.  The pain was getting 
progressively worse despite taking pain medication, which 
dulled the pain but never completely alleviated it.  The 
Veteran had received physical therapy and exercises, but that 
had also failed to alleviate the pain.  The chiropractor 
assessed lumbar segmental dysfunction, lumbosacral 
radiculopathy, myofascitis, cervical segmental dysfunction, 
cervical-brachial syndrome, and thoracic segmental 
dysfunction.  Since beginning treatment, the Veteran's pain 
had wavered between 2 and 6 out of 10 in severity, based on 
his activities of heavy labor and long periods of travel.  
His low back pain had become less frequent, but his symptoms 
and motor weaknesses were not fully alleviated.  While the 
Veteran's back condition did not require surgery, Dr. K.D.K. 
stated that it did decrease his likelihood of acquiring 
gainful employment as well as his ability to perform heavy 
labor, stand for extended periods, and travel extensively.  

The Veteran was afforded a second VA examination in May 2009.  
The Veteran reported that he was seeing a chiropractor every 
other week.  He had constant pain at a level of 3 out of 10, 
with flare-ups of pain at a level of 6 or 7 out of 10.  
Flare-ups were accompanied by shooting pain down both legs 
and numbness of the toes, occurred 2 or 3 times per week and 
lasted up to 3 or 4 hours.  On physical examination, there 
was no evidence of kyphosis, ankylosis, or lordosis.  Range 
of motion testing of the thoracolumbar spine revealed flexion 
to 90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and rotation to 30 degrees.  There was objective 
evidence of pain on active range of motion, including with 
repetitive motion.  Pain began at 60 degrees of flexion and 
at the end of each other range of motion.  However, there was 
no additional loss of motion after 3 repetitions of range of 
motion.  Waddell's was positive.  X-rays of the lumbar spine 
showed mild retrolisthesis of L5 on S1, and mild degenerative 
joint disease of the lumbar spine.  The examiner assessed 
mild to moderate effects on the Veteran's daily activities.  
A CT scan conducted a month later showed degenerative disc 
disease at L5-S1, with no acute fracture or dislocation.

Based on the foregoing, the Board finds that the evidence 
fails to support a rating in excess of 10 percent for a 
lumbar spine disability.  

The range of motion tests from November 2007 and May 2009, 
described above, do not meet the criteria for the next higher 
rating category of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine for Diagnostic 
Codes 5235 to 5243.  Both tests showed flexion to 90 degrees 
with a combined range of motion of 240 degrees.  Thus, the 
preponderance of the evidence shows that flexion has been 
significantly greater than 30 degrees and combined range of 
motion has been greater than 120 degrees, and the evidence 
does not more nearly reflect the criteria for the 20 percent 
evaluation.  Therefore, the 10 percent rating is the 
appropriate evaluation.  38 C.F.R. § 4.7.

Next, the Board has considered whether a rating in excess of 
10 percent is warranted under Diagnostic Code 5243 based on 
incapacitating episodes.  As previously mentioned, DC 5243 
deals with Intervertebral Disc Syndrome, which can include 
degenerative disc disease.  However, in order to meet the 
criteria for a compensable rating under this diagnostic code, 
the veteran must show that a physician ordered bed rest to 
treat the disorder.  In this case, the Veteran has not 
claimed any incapacitating episodes, nor are there any 
physician's orders or other evidence in the claims file that 
his doctors did, indeed, prescribe bed rest.  Therefore, he 
does not meet the criteria for a higher rating under DC 5243.  

As stated above, the Board must consider whether the 
competent evidence establishes any additional functional 
limitation due to factors such as pain, weakness, 
incoordination, or fatigability such that the Veteran's 
disability picture is more nearly approximated by the next 
higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, 8 Vet. App. at 206-07 (1995).  

The Veteran in this case reported that he took pain 
medication but that it did not fully alleviate his back pain.  
However, while there was some objectively demonstrated pain 
on motion during the May 2009 VA examination, the examiner 
noted that there was no additional loss of motion on 
repetition.  Moreover, the overall evidence fails to show 
that the Veteran's pain has resulted in additional functional 
limitation such as to enable a finding that his disability 
picture more nearly approximates the next-higher, 20 percent, 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine.  Indeed, both VA examiners noted no 
additional functional limitation on repetition or due to 
pain.     
  
The Board has also considered whether any alternate 
diagnostic codes might serve as a basis for an increased 
rating.  In this regard, the RO rated the Veteran's lumbar 
spine disability under Diagnostic Code 5242, which addresses 
degenerative arthritis.  This code is related to DC 5003, 
which also addresses degenerative arthritis.  In this case, 
the maximum evaluation possible under DC 5003 is 10 percent, 
as only one major joint or group of minor joints is involved 
in this claim.  There are no other applicable codes available 
for consideration.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this case, there is no 
evidence of any radiculopathies, neurological deficits or 
neuralgias related to the Veteran's lumbar spine disability.  
Thus, an additional separate rating is not applicable here.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the Veteran's lumbar spine 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra, at 54-56 (1990).

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected degenerative joint 
disease of the lumbar spine warrants an increased rating on 
an extra-schedular basis.  The governing criteria for the 
award of an extra-schedular rating call for a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked inference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In such instances, the RO is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, while Dr. K.D.K. opined that the Veteran's lumbar 
spine disability would decrease his likelihood of acquiring 
gainful employment, the November 2007 VA examiner noted no 
significant effects on his occupation.  Moreover, the Court 
has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Thus, the evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable, and referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for mild 
degenerative joint disease of the lumbar spine with pain is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


